NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court, 109
State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may be made
before this opinion goes to press.


                                           2020 VT 47

                                          No. 2019-249

In re Hopkins Certificate of Compliance                        Supreme Court
(Bernard J. Boudreau, Appellant)
                                                               On Appeal from
                                                               Superior Court,
                                                               Environmental Division

                                                               December Term, 2019


Thomas S. Durkin, J.

Bernard J. Boudreau, Pro Se, Bennington, Appellant.

Cristina L. Mansfield, Manchester, for Appellee.


PRESENT: Reiber, C.J., Robinson, Eaton and Carroll, JJ., and Morris, Supr. J. (Ret.),
         Specially Assigned


       ¶ 1.    EATON, J. Bernard Boudreau appeals the environmental division’s dismissal of

his appeal from a decision of the Manchester Development Review Board (MDRB) for lack of

jurisdiction. We conclude that Boudreau’s appeal is a collateral attack on a zoning decision barred

by the exclusivity-of-remedy provision in 24 V.S.A. § 4472 and affirm.

       ¶ 2.    The record reveals the following relevant facts. In 2017, Boudreau and Edward

Hopkins owned abutting residential properties in the town of Manchester. In April of that year,

Hopkins sought a change-of-use permit allowing him to begin using his property as a law office.

Boudreau participated in the permit-review process.       Although there were several exterior

improvements required under the site plan, Boudreau was primarily concerned with a line of
evergreen plantings which Hopkins had proposed to screen a parking area from his neighbors’

view. The MDRB approved the site plan—making specific note of the line of evergreen plantings

and Hopkins’ agreement to Boudreau’s request that these plantings “consist of arborvitae”1—and

issued a change-of-use permit. Neither the site plan approval nor the permit were appealed.

       ¶ 3.    On January 30, 2018, the Zoning Administrator (ZA) granted Hopkins a temporary

certificate of compliance stating that “[t]he project conforms to the permit and the building may

be occupied for professional use until the exterior elements of the project are complete as

approved” in the site plan. Under the temporary certificate, Hopkins was required to obtain a final

certificate of compliance prior to the temporary certificate’s expiration on July 31, 2018. But on

August 3, 2018, after the temporary certificate had expired, the ZA issued Hopkins a second

temporary certificate of compliance with an expiration date of July 31, 2019. Boudreau timely

appealed the second temporary certificate to the MDRB.

       ¶ 4.    On September 20, 2018, the MDRB issued a decision holding that the second

temporary certificate functioned as an impermissible extension of the first temporary certificate,

and finding that, in any event, the requirements for a temporary certificate had not been met. It

therefore ordered that Hopkins “either come into full compliance with the permit and approved

site plan” within thirty days, “taking into consideration the following determinations, or cease use

and occupancy of the Property until a Certificate of Occupancy has issued.” The “following

determinations” included that the arborvitae screen was in compliance, but several other exterior

improvements required under the site plan remained outstanding.

       ¶ 5.    Boudreau filed a notice of appeal from this decision in the environmental division

on October 15, 2018. Nine days later, while Boudreau’s appeal was pending, the ZA issued


       1
           Arborvitae are “any of various evergreen trees and shrubs . . . of the cypress family that
usually have closely overlapping or compressed scale leaves and are often grown for ornament
and in hedges.” Arborvitae, Merriam-Webster Online Dictionary, Merriam-Webster.com
[https://perma.cc/MHP3-WCGW].
                                                 2
Hopkins a final certificate of compliance. Boudreau did not appeal the final certificate of

compliance. Instead, he filed a statement of questions in connection with his appeal of the second

temporary certificate, centering around the MDRB’s determination that the arborvitae screen

complied with the site plan. The statement of questions also asked the court to determine whether

the final certificate was “void due to the noncompliance of the existing arborvitaes.”

        ¶ 6.    Hopkins and Boudreau filed cross-motions for summary judgment in the

environmental division. However, the court determined that Boudreau’s challenge to the validity

of the final certificate was beyond the scope of his appeal from the temporary certificate. Because

unappealed zoning decisions are impervious to collateral attack, the court reasoned, it was unable

to grant relief, and the issues were moot. As a result, it dismissed the action for lack of jurisdiction.

This appeal followed.

        ¶ 7.    We review a court’s dismissal for lack of jurisdiction de novo. Jordan v. State

Agency of Transp., 166 Vt. 509, 511, 702 A.2d 58, 60 (1997).

        ¶ 8.    The arborvitae-screening requirements were imposed pursuant to the Vermont

Planning and Development Act. See 24 V.S.A. § 4416(a). Thereunder,

                the exclusive remedy of an interested person with respect to any
                decision or act taken, or any failure to act, under this chapter or with
                respect to any one or more of the provisions of any plan or bylaw
                shall be the appeal to the appropriate panel under section 4465 of
                this title, and the appeal to the Environmental Division from an
                adverse decision upon such appeal under section 4471 of this title.

24 V.S.A. § 4472(a) (enumerating two exceptions not relevant here). Further,

                [u]pon the failure of any interested person to appeal to an
                appropriate municipal panel under section 4465 of this title, or to
                appeal to the Environmental Division under section 4471 of this
                title, all interested persons affected shall be bound by that decision
                or act of that officer, the provisions, or the decisions of the panel, as
                the case may be, and shall not thereafter contest, either directly or
                indirectly, the decision or act, provision, or decision of the panel in
                any proceeding.



                                                    3
Id. § 4472(d). We have explained that § 4472(a) and (d) are “two sides of the same coin,”

embodying through “broad and unmistakable language” a legislative intent “to prevent any kind

of collateral attack on a zoning decision that has not been properly appealed through the

mechanisms provided by the municipal planning and development statutes.” City of S. Burlington

v. Dep’t of Corr., 171 Vt. 587, 588-89, 762 A.2d 1229, 1230-31 (2000) (mem.). Together, they

implement a weighty policy of repose grounded in the premise that, with respect to municipal

zoning, “ ‘there should, in fairness, come a time when the decisions of an administrative officer

become final so that a person may proceed with assurance instead of peril.’ ” Levy v. Town of St.

Albans Zoning Bd. of Adjustment, 152 Vt. 139, 142, 564 A.2d 1361, 1363 (1989) (quoting Graves

v. Town of Waitsfield, 130 Vt. 292, 295, 292 A.2d 247, 249 (1972)).

       ¶ 9.    In order to “properly appeal[]” the decision of a ZA as required under this

exclusivity-of-remedy provision, see City of S. Burlington, 171 Vt. at 588-89, 762 A.2d at 1230,

an “interested person” must file a notice of appeal “within 15 days of the date of that decision.”

24 V.S.A. § 4465(a). Although Boudreau acknowledges that he did not appeal from the final

certificate, he argues that his appeal nonetheless evades the exclusivity-of-remedy provision

because it is not a collateral attack on the final certificate, but instead a direct challenge to the

MDRB’s determination that Hopkins’ arborvitae screening complied. In support of this argument,

he contends that: (1) statutes relating to appeal rights are remedial in nature and must be liberally

construed; (2) the issues raised on appeal do not constitute a collateral challenge barred by § 4472;

(3) he exhausted his administrative remedies, because any appeal of the issue to the MDRB would

have been duplicative as they already passed on the issue; (4) his statement of questions

“preserved” the issue of the validity of the final certificate; and (5) his appeal is not moot.

       ¶ 10.   First, we reject the suggestion that we should view § 4472 through the lens of liberal

construction. Boudreau argues that because it is a statute governing appeal rights, § 4472 is

remedial in nature, and must be liberally construed in favor of the exercise of those rights. But we

                                                   4
employ tools of statutory construction “only if the plain language of the statute is unclear or

ambiguous.” Flint v. Dep’t of Labor, 2017 VT 89, ¶ 5, 205 Vt. 558, 177 A.3d 1080. Boudreau

points to no ambiguity within § 4472, nor do we find any. To the contrary, as explained supra,

¶ 8, we have repeatedly recognized that § 4472, through “broad and unmistakable language,”

forecloses any collateral attack on an unappealed zoning decision. City of S. Burlington, 171 Vt.

at 588-89, 762 A.2d at 1230-31. As a result, we have enforced § 4472(a) and (d) to prevent

collateral attack on unappealed zoning decisions “strictly” and “uniformly in cases stretching back

several decades,” even under circumstances where the unappealed ruling is alleged to be ultra vires

and thus void ab initio. Id. at 588-90, 762 A.3d 1229-31 (tracing “clear line of our precedent on

this point”); In re Tekram Partners, 2005 VT 92, ¶ 8, 178 Vt. 628, 883 A.2d 1160 (mem.); see also

Town of Sandgate v. Colehamer, 156 Vt. 77, 84, 589 A.2d 1205, 1209 (1990) (“We have strictly

enforced the exclusivity-of-remedy provision consistent with the evident legislative intent to

require all zoning contests to go through the administrative review process in a timely fashion.”).

As “the intent of the Legislature is apparent on the face of the statute because [its] plain language

. . . is clear and unambiguous,” we are bound to “implement the statute according to that plain

language.”2 Flint, 2017 VT 89, ¶ 5. There is no cause to engage in statutory construction here.

        ¶ 11.   Boudreau is correct in arguing that § 4472(a) allowed him to appeal “any decision

or act taken” under the Planning and Development Act, including the issuance of the second

temporary certificate. However, the fact that Boudreau was permitted to appeal the ZA’s decision

to grant the temporary certificate does not render his appeal a direct challenge to the final certificate

allowing him to escape § 4472’s exclusivity-of-remedy provision. The issues appropriately raised


        2
          Moreover, even where principles of liberal construction are in play, legislative intent
remains our polestar. See In re Milton Arrowhead Mountain, 169 Vt. 531, 531, 726 A.2d 54, 56
(1999) (mem.) (“While we recognize the general rule that statutes regulating appeal rights are
remedial in nature and must be liberally construed in favor of persons exercising those rights, our
ultimate goal is to give effect to the intent of the Legislature.”).

                                                    5
in connection with an appeal from the second temporary certificate are limited by the scope of that

temporary ruling, which was effectively extinguished by the issuance of a final certificate. But

the challenges Boudreau raises on appeal do not allege injury arising from the second temporary

certificate, they allege injury resulting from the granting of the final certificate of compliance: his

“ongoing” “view of an unsightly parking lot.” Boudreau’s parking-lot view is a result of the final

certificate, not the second temporary certificate.

        ¶ 12.    Boudreau’s appeal from the second temporary certificate, then, is appropriately

characterized as a collateral attack on the final order. See Collateral Attack, Black’s Law

Dictionary (11th ed. 2019) (“An attack on a judgment in a proceeding other than a direct appeal;

esp[ecially] an attempt to undermine a judgment through a judicial proceeding in which the ground

of the proceeding . . . is that the judgment is ineffective.”). Indeed, it is difficult to see how it could

be perceived otherwise when the statement of questions asks whether the final certificate is void.

See, e.g., Levy v. Town of St. Albans Zoning Bd. of Adjustment, 152 Vt. 139, 142-43, 564 A.2d

1361, 1363-64 (1989) (holding exclusivity-of-remedy provision in § 4472 barred collateral attack

even where underlying decision was void ab initio).

        ¶ 13.   We find no merit in Boudreau’s contention that because the MDRB indicated the

arborvitae screening was compliant in its decision on the second temporary certificate, he had

exhausted his administrative remedies relative to that issue. In support of this argument, he points

to In re Fairchild, in which we held that, although those challenging the decision of a zoning board

“must exhaust their administrative remedies, they do not have to do so twice.” 159 Vt. 125, 132,

616 A.2d 228, 232 (1992). His reliance is misplaced. We distinguished Fairchild from other

exclusivity-of-remedy cases under § 4472, because Fairchild involved parties who “did avail

themselves of § 4472 remedies only to find that the [t]own refused to enforce their court order.”

Id. No such circumstance is alleged here.



                                                     6
        ¶ 14.   Nor do we have the authority to exempt Boudreau from the requirements of § 4472

because, as he argues, raising the issue with the MDRB again would have been an exercise in

futility. Where “the Legislature specifically mandates, exhaustion is required.” Stone v. Errecart,

165 Vt. 1, 4, 675 A.2d 1322, 1325 (1996). It is only “[w]here the Legislature has ‘not clearly

required exhaustion’ ” that “ ‘sound judicial discretion governs,’ ” and “[t]he futility doctrine has

been adopted as part of that discretion to dispense with unnecessary exhaustion of administrative

remedies.” Id. (quoting McCarthy v. Madigan, 503 U.S. 140, 144 (1992), superseded by statute

on other grounds, 42 U.S.C. § 1997e, as recognized in Woodford v. Viet Mike Ngo, 548 U.S. 81,

84-85 (2006)). “It has no place . . . in the face of a clear legislative command that exhaustion is

required.” Id. Through § 4472, the Legislature clearly expressed its intent that parties exhaust

administrative remedies before zoning boards. We are therefore bound to effectuate that intent

without regard to Boudreau’s futility argument.

        ¶ 15.   However, in the alternative, Boudreau contends that his statement of questions

preserved the issue of the final certificate’s validity such that his appeal of the temporary certificate

demonstrated his intent to appeal the final order. We first note that his reliance on the principle

that a statement of questions “functions like a pleading to limit the issues that are to be heard on

the appeal,” see V.R.E.C.P. 5(f), is based on a false syllogism: the fact that a statement of questions

limits the issues to be heard on appeal does not mean that issues beyond the scope of an appeal are

drawn within a court’s jurisdiction through their inclusion in a statement of questions. Nor are we

persuaded by Boudreau’s citation to In re Hignite, a case in which we construed a notice of appeal

which “referred somewhat ambiguously to the Board’s decision ‘with regard to the application’ ”

as an appeal of two separate rulings “in light of the statement of questions filed shortly thereafter.”

2003 VT 111, ¶ 9, 176 Vt. 562, 844 A.2d 735 (mem.). Boudreau’s notice of appeal clearly stated

that he was appealing the MDRB decision “dated September 20, 2018.” It would be illogical to



                                                    7
construe this as a notice of appeal from a decision which had yet to be rendered at the time the

notice was filed.3

       ¶ 16.   We thus conclude that Boudreau’s appeal was limited to only those issues

appropriately raised in connection with the second temporary certificate of compliance. And

because the temporary certificate was effectively extinguished by the issuance of the final

certificate, the environmental court correctly determined that all of these issues were moot. “[A]

case is moot when the issues presented are no longer live or the parties lack a legally cognizable

interest in the outcome.” Houston v. Town of Waitsfield, 2007 VT 135, ¶ 5, 183 Vt. 543, 944

A.2d 260 (mem.) (quotation omitted). “Thus, a change in facts or circumstance can render a case

moot if this Court can no longer grant effective relief.” Id. (quotation omitted). Boudreau asserts

no legally cognizable interest in the compliance status of the arborvitae screen in the period

between the ZA’s issuance of the second temporary certificate of compliance and the ZA’s



       3
             We note that subsections (a)(3) and (4) of Vermont Rule of Appellate Procedure 4,
governing premature appeals, have no application here. Under Rule 4(a)(3), “[a] notice of appeal
filed after the superior court announces a decision, sentence, or order—but before the entry of the
judgment or order—is treated as filed on the date the decision, sentence, or order is entered.”
V.R.A.P. 4(a)(3). However, appeals from a zoning board to the environmental division are
governed by Vermont Rule for Environmental Court Proceedings 5. V.R.E.C.P. 5(a)(1).
Thereunder, the Vermont Rules of Appellate Procedure govern only “so far as applicable.”
V.R.E.C.P. 5(a)(2), (h)(1)(A). By its own language, V.R.A.P. 4(a)(3) is “applicable” to
announcements of decision made by a “superior court,” not a local zoning board of adjustment.
And the Environmental Rules do not provide that references to the superior court in the Appellate
Rules should be construed as references to some other tribunal. Compare V.R.F.P. 8(g)(3)(A)
(providing that, subject to enumerated exceptions, the Rules of Appellate Procedure govern an
appeal from a magistrate to the family court, and “[a]ll references in the [Appellate Rules] to the
superior or district court shall be deemed references to the magistrate”), with V.R.E.C.P. 6(a)(1)
(“The words ‘court,’ ‘judge,’ or similar terms, when used . . . in provisions of the Vermont Rules
of . . . Appellate Procedure incorporated in these rules shall mean the Environmental Division
. . . .”). Assuming arguendo that the language from the MDRB’s decision on the second temporary
certificate concerning the arborvitae screen’s compliance constituted an announcement of
decision, Rule 4(a)(3) does not apply because it was not an announcement of decision by a superior
court. Rule 4(a)(4) provides that “[a] notice of appeal filed before the timely making or disposition
of any of the motions set forth in Rule 4(b) is effective when the motion is decided unless the
motion is withdrawn.” It is inapposite here because none of the motions enumerated in Rule 4(b)
were filed.
                                                   8
issuance of the final certificate. Accordingly, the environmental court could not provide him with

relief, and correctly determined that it was barred from reviewing the issue.4 Holton v. Dep’t of

Emp’t & Training, 2005 VT 42, ¶ 14, 178 Vt. 147, 878 A.2d 1051 (“The mootness doctrine derives

its force from the Vermont Constitution, which, like its federal counterpart, limits the authority of

the courts to the determination of actual, live controversies between adverse litigants.”).

       ¶ 17.   As we have repeatedly held, in the strongest terms, “[s]ection 4472 demonstrates

an unmistakable intent to limit zoning disputes to a well-defined procedure and to provide finality

at the end of proceedings.” City of S. Burlington, 171 Vt. at 590, 762 A.2d at 1231; see also In re

Collette, 2008 VT 136, ¶ 7, 185 Vt. 210, 969 A.2d 101 (“The finality of undisputed judgments is

no stranger to our law, which is replete with deadlines, and indeed is expressly favored despite

belatedly perceived flaws.”). Thus, “[f]ailure to file a timely appeal from a decision of the [zoning

board] deprives the environmental court of jurisdiction to consider that decision.” In re Ashline,

2003 VT 30, ¶ 8, 175 Vt. 203, 824 A.2d 579. None of Boudreau’s arguments are sufficient to

circumvent the exclusivity-of-remedy provision. “[A]lthough pro se litigants receive some leeway

from the courts, they are still ‘bound by the ordinary rules of civil procedure.’ ” Zorn v. Smith,

2011 VT 10, ¶ 22, 189 Vt. 219, 19 A.3d 112 (quoting Vahlteich v. Knott, 139 Vt. 588, 591, 433

A.2d 287, 288 (1981)). Nor can a pro se party evade the statutory procedure clearly set forth here.



       4
           Boudreau contends that, even if the case is moot, it fits within the adverse-collateral-
consequences exception to the mootness doctrine because he “continues to have the negative
experience of a view of [Hopkins’] five[-]vehicle parking lot and the vehicles parked there due to
the inadequate arborvitae screening that was to shield his view of same.” However, this exception
is appropriately applied only “when negative collateral consequences are likely to result from the
action being reviewed.” In re P.S., 167 Vt. 63, 67, 702 A.2d 98, 101 (1997) (emphasis added). As
a result, Boudreau’s collateral-consequences argument suffers from the same deficiency as his
others: it is not directed at the action being reviewed, i.e., the issuance of the second temporary
certificate. The exception does not apply because Boudreau does not allege negative collateral
consequences likely to result from the temporary decision he appealed. Paige v. State, 2013 VT
105, ¶ 13, 195 Vt. 302, 88 A.3d 1182 (“Absent a direct link between the challenged . . . orders and
the purportedly negative collateral consequences suffered by plaintiff, the collateral consequence
exception to mootness is inapplicable.”).
                                                   9
We decline to depart from the longstanding principle that, in order to ensure repose and allow

permit-seekers such as Hopkins to proceed with confidence, rather than peril, “§ 4472

unequivocally forecloses” any collateral attack—whether a fundamental challenge to the agency’s

authority to act or a question of the sufficiency of an arborvitae screen—instead requiring these

arguments to be raised through “a timely, direct appeal.” Ashline, 2003 VT 30, ¶ 8. Boudreau

failed to file such an appeal from the final order, and the environmental court appropriately

concluded that it was therefore without jurisdiction to consider his arguments.

       Affirmed.

                                               FOR THE COURT:



                                               Associate Justice




                                                10